Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Preferred Income Fund On March 31, 2008, the Annual Meeting of the Fund was held to elect three Trustees. Proxies covering 23,524,968 common and preferred shares of beneficial interest were voted at the meeting. The common shareholders elected the following Trustees to serve until their respective successors are duly elected and qualified, with the votes tabulated as follows: For Withheld Authority James F. Carlin 23,149,438 366,032 William H. Cunningham 23,143,909 371,561 The preferred shareholders elected John A. Moore as Trustee of the Fund until his successor is duly elected and qualified, with the votes tabulated as follows: 9,400 FOR 97 WITHHELD
